        Case 20-30336 Document 600 Filed in TXSB on 03/10/20 Page 1 of 3




                    UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
________________________________________
                                          §
In re:                                    § Chapter 11
                                          §
MCDERMOTT INTERNATIONAL, INC.,            § Case No. 20-30336 (DRJ)
                                          § (Jointly Administered)
                                          §
                                          §
         Debtors.                         §
_________________________________________ §

         U.S. SECURITIES AND EXCHANGE COMMISSION’S MAY CALL
 WITNESS AND EXHIBIT LIST FOR HEARING SCHEDULED FOR MARCH 12, 2020
_____________________________________________________________________________

          The U.S. Securities and Exchange Commission (the “SEC”) hereby files its May Call

Witness and Exhibit List for the hearing to be held on March 12, 2020 at 9:00 am (prevailing

Central Time) as follows:

                                   MAY CALL WITNESSES

               1. Any party of interest present at the hearing;

               2. Any witness called or designated by another party;

               3. Any witness if needed for rebuttal or impeachment.




                                        EXHIBIT LIST

                   Description                   Offered    Objection   Admitted/    Disposition
#                                                                         Not
                                                                        Admitted
1.   Any document or pleading filed in the
     above-referenced case
2.   Any exhibit identified, listed or offered
     by any other party
3.   Any exhibits necessary for
     impeachment and/or rebuttal
       Case 20-30336 Document 600 Filed in TXSB on 03/10/20 Page 2 of 3




      The SEC reserves the right to amend or supplement its exhibit list as necessary in
advance of the hearing.

DATED: March 10, 2020




                                     Respectfully submitted,

                                     /s/ Sonia Chae________
                                     Sonia Chae (IL Bar No. 6199271)

                                     Attorney for the
                                     U.S. Securities and Exchange Commission
                                     175 W. Jackson Blvd., Suite 1450
                                     Chicago, IL 60604
                                     (312) 353-6269 (telephone)
                                     (312) 353-7398 (facsimile)
                                     chaes@sec.gov
       Case 20-30336 Document 600 Filed in TXSB on 03/10/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Sonia Chae, hereby certify that a true and correct copy of the foregoing document was
served by electronic means on the parties listed on the Court’s ECF noticing system on this day
of March 10, 2020.



                                     /s/ Sonia Chae________________________
                                     Sonia Chae
                                     Attorney for the
                                     U.S. Securities and Exchange Commission
